Order entered December 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00723-CV

                         IN THE INTEREST OF M.N.M., A CHILD

                          On Appeal from the County Court At Law
                                  Kaufman County, Texas
                              Trial Court Cause No. 87539-CC

                                           ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c), this Court ORDERS the

Kaufman County District Clerk to prepare, certify, and file in this Court within seven days of the

date of this order a supplemental clerk’s record containing any and all references to a jury fee

having been paid at any time, including, but not limited to a printout of the entire electronic

docket sheet for this case, and including all notations respecting payment of a jury fee on

approximately November 21, 2013.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to the Kaufman County District Clerk and all parties.

                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE